Exhibit 10.4

GUARANTOR JOINDER AGREEMENT

GUARANTOR JOINDER AGREEMENT dated as of November 3, 2009, by Merck & Co., Inc.
(formerly Schering-Plough Corporation), a New Jersey corporation (the
“Guarantor”) and JPMorgan Chase Bank, N.A., as Administrative Agent.

WHEREAS, Merck Sharp & Dohme Corp. (formerly Merck & Co., Inc.), the Guarantors
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
lenders and agents named therein are parties to an Incremental Credit Agreement
dated as of May 6, 2009 (as heretofore amended and/or supplemented, the “Credit
Agreement”);

WHEREAS, Guarantor desires to become a party to the Credit Agreement as a
Guarantor thereunder; and

WHEREAS, terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor agrees as follows:

1. Affiliate Guarantee. The Guarantor unconditionally guarantees the full and
punctual payment of each Guaranteed Obligation when due (whether at stated
maturity, upon acceleration or otherwise). The Guarantor acknowledges that, by
signing this Guarantor Joinder Agreement and delivering it to the Administrative
Agent, the Guarantor becomes a “Guarantor” and “Credit Party” for all purposes
of the Credit Agreement and that its obligations under the foregoing Affiliate
Guarantee are subject to all the provisions of the Credit Agreement (including
those set forth in Article 10 thereof) applicable to the obligations of a
Guarantor thereunder.

2. Party to Credit Agreement. Upon delivering this Guarantor Joinder Agreement
to the Administrative Agent, the Guarantor will become a party to the Credit
Agreement and will thereafter have all the rights and obligations of a Guarantor
and a Credit Party thereunder and be bound by all the provisions thereof as
fully as if the Guarantor were one of the original parties thereto.

3. Representations and Warranties. Each of the representations and warranties
set forth in Article 3 of the Credit Agreement is true as applied to the
Guarantor. For purposes of the foregoing sentence, references in said Sections
to a “Guarantor” or a “Credit Party” shall be deemed to include a reference to
the Guarantor.

4. Governing Law. This Guarantor Joinder Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantor Joinder
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

MERCK & CO., INC.

By:

 

/S/    PETER N. KELLOGG        

Name:   Peter N. Kellogg Title:   Executive Vice President and Chief Financial
Officer JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

/S/    DAWN LEE LUM        

Name:   Dawn Lee Lum Title:   Executive Director

 

2